————— AGREEMENT AND PLAN OF MERGER among ACTIVECARE, INC., ACTIVECARE NEVADA, INC., HG PARTNERS, INC., HARBORVIEW MASTER FUND, L.P. and GEMINI MASTER FUND, LTD. Dated as of September 4, 2009 ————— Table of Contents Page ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1 ARTICLE II The Merger 4 Section 2.1 The Merger 4 Section 2.2 Closing and Effective Time 5 Section 2.3 Articles of Incorporation; By-Laws 5 Section 2.4 Directors and Officers 5 ARTICLE III CONVERSION OF SHARES 5 Section 3.1 Conversion of Shares 5 Section 3.2 Cancellation of HG Shares Owned by HG 6 Section 3.3 Fractional Shares 6 Section 3.4 Conversion of Merger Sub Shares 6 Section 3.5 Surrender of Certificates 6 Section 3.6 Registration 7 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF HG 8 Section 4.1 Organization and Good Standing 8 Section 4.2 Authorization, Validity, and Effect of Agreement 8 Section 4.3 Capitalization 9 Section 4.4 No Conflicts; Consents. 9 Section 4.5 No Other Agreements to Sell the Shares 9 Section 4.6 Legal Compliance 9 Section 4.7 Financial Statements 9 Section 4.8 Employees 10 Section 4.9 Employee Benefits 10 Section 4.10 Litigation 10 Section 4.11 Taxes 11 Section 4.12 Powers of Attorney 11 Section 4.13 No Brokers 11 ARTICLE V REPRESENTATIONS AND WARRANTIES OF ACTIVECARE 11 Section 5.1 Organization ,Good Standing and Power 11 Section 5.2 Authority and Enforceability 11 Section 5.3 Capitalization 12 Section 5.4 No Conflicts 12 Section 5.5 Commission Documents, Financial Statements 13 Section 5.6 Subsidiaries 14 Section 5.7 No Material Adverse Change 14 Section 5.8 No Undisclosed Liabilities 14 Section 5.9 No Undisclosed Events or Circumstances 14 Section 5.10 Indebtedness 14 i Section 5.11 Title to Assets 14 Section 5.12 Actions Pending 15 Section 5.13 Compliance with Law 15 Section 5.14 Taxes 15 Section 5.15 Certain Fees 15 Section 5.16 Disclosure 16 Section 5.17 Intellectual Property 16 Section 5.18 Environmental Compliance 16 Section 5.19 Books and Record Internal Accounting Controls 17 Section 5.20 Material Agreements 17 Section 5.21 Transactions with Affiliates 17 Section 5.22 Employees 18 Section 5.23 Absence of Certain Developments 18 Section 5.24 Investment Company Act Status 19 Section 5.25 ERISA 19 Section 5.26 Sarbanes-Oxley Act 19 Section 5.27 DTC Status 19 Section 5.28 Insurance 20 Section 5.29 Foreign Corrupt Practices 20 Section 5.30 Off-Balance Sheet Arrangements 20 Section 5.31 No Disagreements with Accountants 20 Section 5.32 Material Non-Public Information 20 Section 5.33 Solvency 20 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF MERGER SUB 21 Section 6.1 Organization, Good Standing and Power 21 Section 6.2 No Business Conducted 21 Section 6.3 Authority and Enforceability 21 ARTICLE VII COVENANTS OF THE PARTIES 21 Section 7.1 Regulatory Approvals 21 Section 7.2 Public Announcements 21 Section 7.3 Tax-Free Reorganization 22 Section 7.4 Further Action; Further Assurances 22 ARTICLE VIII SURVIVAL AND RELATED MATTERS 22 Section 8.1 Survival; Effect of Closing on Representations, Warranties and Covenants 22 Section 8.2 Indemnification 22 Section 8.3 Limitations on Recoverable Losses 23 ARTICLE IX CONDITIONS TO THE MERGER 24 Section 9.1 Conditions to Obligations of Each Party to Effect the Merger 24 ARTICLE X ANTI-DILUTION PROTECTION 24 Section 10.1 Anti-dilution Protection 24 Section 10.2 Certain Defined Terms 25 ii ARTICLE XI GENERAL 25 Section 11.1 Usage 25 Section 11.2 Costs and Expenses 25 Section 11.3 Governing Law 26 Section 11.4 Successors and Assigns 26 Section 11.5 Notice 26 Section 11.6 Severability 27 Section 11.7 Representation by Counsel; No Inferences 28 Section 11.8 Divisions and Headings 28 Section 11.9 No Third-Party Beneficiaries 28 Section 11.10 Amendment and Waiver 28 Section 11.11 Schedules 28 Section 11.12 Counterparts 28 Section 11.13 Entire Agreement 29 Section 11.14 Remedies Not Exclusive 29 iii AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of September 4, 2009 is made by and among ActiveCare, Inc., a Delaware corporation (“ActiveCare”), ActiveCare Nevada, Inc., a Nevada corporation wholly-owned by ActiveCare (“Merger Sub”), HG Partners, Inc., a Nevada corporation (“HG”), Harborview Master Fund, L.P., a British Virgin Islands limited partnership (“Harborview”) and Gemini Master Fund, Ltd., a Cayman Islands corporation (“Gemini” and together with Harborview, the “HG Shareholders”). ActiveCare, Merger Sub, and HG are sometimes collectively referred to herein as the “Parties” and individually as a “Party.” RECITALS A.The Boards of Directors of ActiveCare, Merger Sub and HG each have determined that the acquisition of HG by ActiveCare through the merger of Merger Sub with and into HG pursuant to the terms and subject to the conditions set forth herein is in the best interests of their respective companies and shareholders. B.ActiveCare owns one-hundred percent (100%) of the capital stock of Merger Sub. C.Pursuant to the Merger, each outstanding share of capital stock of HG (“HG Shares”) shall be converted into common shares of ActiveCare, at the rate set forth herein. D.HG and ActiveCare desire to make certain representations, warranties, covenants and other agreements in connection with the Merger. E.The Parties intend, by executing this Agreement, to adopt a plan of reorganization within the meaning of Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”), and to cause the Merger to qualify as a reorganization under the provisions of Section 368(a) of the Code. NOW, THEREFORE, in consideration of the foregoing, the representations, warranties and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.When used in this Agreement, the following terms shall have the meanings assigned to them in this Section 1.1. “Action” means any action, complaint, petition, investigation, suit or other proceeding, whether civil or criminal, in law or in equity, before any arbitrator or Governmental Entity. “ActiveCare” has the meaning set forth in the Preamble to this Agreement. “ActiveCare Common Stock” means ActiveCare’s common stock, $.00001 par value per share. 1 “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the first mentioned Person; and the term “control” (including the terms “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ownership of stock or other securities, as trustee or executor, by contract or otherwise. “Agreement” means this Agreement as amended or supplemented together with all Schedules attached or delivered with respect hereto or expressly incorporated herein by reference. “Approval” means any approval, authorization, consent, notice, qualification or registration, or any extension, modification, amendment or waiver of any of the foregoing, of or from, or any notice, statement, filing or other communication to be filed with or delivered to, any Governmental Entity. “Certificates” has the meaning set forth in Section 3.5(a). “Claim Notice” has the meaning set forth in Section 8.2(c). “Closing” means the closing of the Merger. “Closing Date” means the date of this Agreement. “Code” means the Internal Revenue Code of 1986, as amended. “Commission Documents” has the meaning set forth in Section 5.5. “Plan” means any stock incentive plan or employee stock purchase plan. “Commission” means the United Stated Securities and Exchange Commission. “Contract” means any written or oral (to the extent legally binding) agreement, contract, commitment, arrangement, indenture, note, bond, lease, understanding or other legally binding agreement. “Dispute Period” means the period ending thirty (30) calendar days following receipt of a Claim Notice or an Indemnity Notice from an Indemnified Party. “Effective Time” has the meaning set forth in Section 2.2. “Environmental Laws” has the meaning set forth in Section 5.18. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “GAAP” has the meaning set forth in Section 5.5. 2 “Governmental Entity” means any government or any agency, bureau, board, directorate, commission, court, department, official, political subdivision, tribunal or other instrumentality of federal, state or local government, with jurisdiction over the Parties. “HG” has the meaning set forth in the Preamble to this Agreement. “HG Indemnitees” has the meaning set forth in Section 8.2(a). “HG Shares”means the common stock, $0.001 par value per share, of HG. “Indebtedness” has the meaning set forth in Section 5.10. “Indemnified Party” has the meaning set forth in Section 8.2(c). “Indemnifying Party” has the meaning set forth in Section 8.2(c). “Intellectual Property” has the meaning set forth in Section 5.17. “Knowledge” and words of similar import mean the actual knowledge after reasonable investigation. “Law” means any constitutional provision, statute, ordinance or other law, duly enacted and enforceable rule or regulation, or any binding interpretation or Order of any Governmental Entity. “Liability” means any direct or indirect liability, indebtedness, obligation, expense, claim, fine, loss, damage, deficiency, guarantee or endorsement of a Person, whether absolute or contingent, known or unknown, accrued or unaccrued, liquidated or unliquidated, fixed or otherwise, and whether due or to become due and regardless of when asserted. “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest or other encumbrance in respect of such property or asset. “Loss”or “Losses” has the meaning set forth in Section 8.2(a). “Material Adverse Effect” means changes, developments or occurrences which, individually or in the aggregate, have materially and adversely affected or would have a material adverse effect on the condition, business, financial position, assets, Liabilities or results of operations of the entity concerned, taken as a whole with such entity’s consolidated subsidiaries or on the ability of such entity to consummate the transactions contemplated hereby or to perform any of its respective material obligations under this Agreement. “Merger” has the meaning set forth in Section 2.1. “Merger Sub” has the meaning set forth in the Preamble to this Agreement. “NRS” has the meaning set forth in Section 2.1. 3 “Order” means any binding and enforceable decree, injunction, judgment, order, ruling, assessment or writ issued by a Governmental Entity. “Organizational Documents” means, with respect to any Party, its articles or certificate of incorporation articles or certificate of formation, bylaws, operating agreement, limited liability company agreement, partnership agreement or other similar formation and/or governing documents. “Party” or “Parties” has the meaning set forth in the Preamble to this Agreement. “Person” means any individual, general partnership, limited partnership, limited liability partnership, corporation, joint venture, limited liability company, trust, cooperative association, unincorporated organization, benefit plan, governmental or quasi-governmental, judicial or regulatory entity, or any other entity or any department, agency or subdivision thereof, and the heirs, legal representatives, successors and assigns of any of the foregoing where the context so admits. “Sarbanes-Oxley Act” has the meaning set forth in Section 5.26. “Securities Act” means the Securities Act of 1933, as amended. “Subsidiary” or “Subsidiaries” means any corporation or other entity of which at least a majority of the securities or other ownership interest having ordinary voting power (absolutely or contingently) for the election of directors or other persons performing similar functions are at the time owned directly or indirectly by ActiveCare or HG, as the case may be, and/or any of their other Subsidiaries. “Surviving Corporation” has the meaning set forth in Section 2.1. “Third-Party Claim” has the meaning set forth in Section 8.2(c). “Transfer Taxes” means sales, use, transfer, real property transfer, recording, documentary, stamp, registration and stock transfer taxes and fees and any similar taxes. ARTICLE II THE MERGER Section 2.1The Merger.On the terms and subject to the conditions contained in this Agreement, as of the Effective Time, Merger Sub shall be merged with and into HG in accordance with this Agreement and the separate existence of Merger Sub shall thereupon cease (the “Merger”).HG shall be the surviving corporation in the Merger (HG, after the Effective Time, is sometimes hereinafter referred to as the “Surviving Corporation”).From and after the Effective Time, all the rights, property, privileges, powers, and franchises of each of the merging companies shall vest in the Surviving Corporation, and the Surviving Corporation shall be subject to all the debts and liabilities of HG and Merger Sub.The Merger shall have the effects provided in this Agreement and the applicable provisions of the Nevada Revised Statutes (the “NRS”). 4 Section 2.2Closing and Effective Time.The consummation of the Merger will take place as of the Closing Date or as promptly as practicable hereafter and will take place at the offices of Durham Jones & Pinegar, 111 East Broadway, Suite 900, Salt Lake City, Utah 84111, or such other location as may be agreed to in writing by the parties hereto (the “Closing”).Concurrent with the execution of this Agreement, the Parties shall cause Articles of Merger in the form attached hereto as Exhibit A, satisfying the requirements of Section 92A.200 of the NRS to be properly executed, verified and delivered for filing in accordance with the NRS.The Merger shall become effective upon the acceptance for record of the Articles of Merger by the Secretary of State of the State of Nevada in accordance with the NRS or at such later time which the parties hereto shall have agreed upon and designated in such filing in accordance with applicable Law as the effective time of the Merger (the “Effective Time”).At the Closing, in addition to this fully executed Agreement and the other transaction documents contemplated hereby, the following items shall be delivered to ActiveCare and HG, as applicable: (i)The Articles of Merger, duly executed by Merger Sub and HG; (ii)Resignations of the officers and directors of HG who were serving in such capacity prior to the Merger; Section 2.3Articles of Incorporation; By-Laws.The Articles of Incorporation of HG in effect immediately prior to the Effective Time shall be the Articles of Incorporation of the Surviving Corporation, until duly amended in accordance with applicable Law.The By-laws of HG in effect immediately prior to the Effective Time shall be the By-laws of the Surviving Corporation, until duly amended in accordance with their terms or the Articles of Incorporation of the Surviving Corporation and as provided by applicable Law. Section 2.4Directors and Officers.The directors of Merger Sub immediately prior to the Effective Time shall, from and after the Effective Time, be the directors of the Surviving Corporation until their successors shall have been duly elected and appointed or qualified or until their earlier death, resignation or removal in accordance with the Surviving Corporation’s Articles of Incorporation and By-laws or as otherwise provided.The officers of Merger Sub immediately prior to the Effective Time shall, from and after the Effective Time, be the officers of the Surviving Corporation until their earlier death, resignation or removal in accordance with the Surviving Corporation’s Articles of Incorporation and By-laws or as otherwise provided. ARTICLE III CONVERSION OF SHARES Section 3.1Conversion of Shares.At the Effective Time, by virtue of the Merger and without any action on the part of the Parties, each HG Share issued and outstanding immediately prior to the Effective Time shall be canceled and extinguished and shall be converted automatically into the right to receive 0.084 of one share of ActiveCare Common Stock (all such shares of ActiveCare Common Stock, together with any shares of ActiveCare Common Stock issuable pursuant to ARTICLE X below are referred to herein collectively as the “Merger Shares”). No adjustment shall be made in the number of shares of ActiveCare Common Stock issued in the Merger as a result of any increase or decrease in the market price of ActiveCare Common Stock prior to the Effective Time. 5 Section 3.2 Cancellation of HG Shares Owned by HG.At the Effective Time, all HG Shares that are owned by HG as treasury stock shall be cancelled and extinguished without any conversion thereof. Section 3.3Fractional Shares.No fraction of a share of ActiveCare Common Stock will be issued, but in lieu thereof the number of shares of ActiveCare Common Stock each holder of HG Shares who would otherwise be entitled to a fraction of a share of ActiveCare Common Stock (after aggregating all fractional shares of ActiveCare Common Stock to be received by such holder) shall be rounded up to the nearest whole number of ActiveCare Common Stock. Section 3.4Conversion of Merger Sub Shares.At the Effective Time, each share of common stock, no par value, of Merger Sub issued and outstanding immediately prior to the Effective Time will become one fully paid and nonassessable share of common stock, $.001 par value per share, of the Surviving Corporation, and such shares will be the only shares of capital stock of the Surviving Corporation that are issued and outstanding immediately after the Effective Time.From and after the Effective Time, each certificate theretofore representing shares of common stock of Merger Sub will be deemed for all purposes to evidence ownership and to represent the same number of shares of common stock of the Surviving Corporation. Section 3.5Surrender of Certificates. (a)Exchange Procedures. As soon as reasonably practicable after the Effective Time, ActiveCare will deliver to each holder of record of a certificate or certificates (the “Certificates”) that immediately prior to the Effective Time represented outstanding HG Shares, whose shares were converted into the right to receive shares of ActiveCare Common Stock pursuant to Section 3.1, (i) a letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon receipt of the Certificates by ActiveCare, and shall be in such form and have such other provisions as ActiveCare may reasonably specify), and (ii) instructions for use in effecting the surrender of the Certificates in exchange for certificates representing shares of ActiveCare Common Stock.Upon surrender of a Certificate for cancellation to ActiveCare or to such other agent or agents as may be appointed by ActiveCare, together with such letter of transmittal, duly completed and validly executed in accordance with the instructions thereto, the holder of such Certificate shall be entitled to receive in exchange therefor a certificate representing the number of whole shares of ActiveCare Common Stock that such holder has the right to receive pursuant to Section 3.1, and the Certificate so surrendered shall forthwith be canceled.Until so surrendered, each outstanding Certificate that, prior to the Effective Time, represented shares of HG Shares will be deemed from and after the Effective Time, for all corporate purposes to evidence the ownership of the number of full shares of ActiveCare Common Stock into which such shares of HG shall have been so converted. (b)Distributions with Respect to Unexchanged SharesNo dividends or other distributions declared or made after the Effective Time, with respect to ActiveCare Common Stock with a record date after the Effective Time, shall be paid to the holder of any unsurrendered Certificates until the holder of such Certificates shall surrender such Certificates. Subject to applicable law, following surrender of any such Certificates, there shall be paid to the record holder of the certificates representing whole shares of ActiveCare Common Stock issued in exchange therefor, without interest, at the time of such surrender, the amount of dividends or other distributions with a record date after the Effective Time theretofore paid with respect to such whole shares of ActiveCare Common Stock. 6 (c)Transfers of Ownership.If any certificate for shares of ActiveCare Common Stock is to be issued in a name other than that in which the Certificate surrendered in exchange therefor is registered, it will be a condition of the issuance thereof that the Certificate so surrendered will be properly endorsed and otherwise in proper form for transfer and that the person requesting such exchange will have paid to ActiveCare or any person designated by it any transfer or other taxes required by reason of the issuance of a certificate for shares of ActiveCare Common Stock in any name other than that of the registered holder of the certificate surrendered, or established to the satisfaction of ActiveCare or any agent designated by it that such tax has been paid or is not payable. (d)No Liability. Notwithstanding anything to the contrary in this Section 3.5, neither ActiveCare nor Merger Sub shall be liable to any holder of HG Shares or options or warrants to purchase HG Shares at the Effective Time for shares of ActiveCare Common Stock (or dividends or distributions with respect thereto) delivered to a public official pursuant to any applicable abandoned property, escheat or similar law. Section 3.6Registration.As soon as practicable, but in no event later than thirty (30) calendar days after the Closing Date, ActiveCare shall prepare and file a registration statement on Form S-1 to register all of the Merger Shares. Such registration statement shall cover to the extent allowable under the Securities Act and the rules promulgated thereunder (including Rule 416), such indeterminate number of additional shares of ActiveCare Common Stock resulting from stock splits, stock dividends or similar transactions with respect to the Merger Shares. The Company shall (i) not permit any securities other than the Merger Shares and any securities issuable pursuant to that certain Series A Convertible Preferred Stock Purchase Agreement, of even date herewith, between ActiveCare and the purchasers thereunder, to be included in the registration statement and (ii) use its best efforts to cause the registration statement to be declared effective under the Securities Act as promptly as possible after the filing thereof, but in any event prior to ninety (90) calendar days after the Closing Date, and to keep such registration statement continuously effective under the Securities Act until such date as is the earlier of (x) the date when all Merger Shares covered by such registration statement have been sold or (y) the date on which all Merger Shares may be sold without the requirement to be in compliance with Rule 144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144 as determined by the counsel to the Company pursuant to a written opinion letter, addressed to the Company’s transfer agent to such effect.If at any time and for any reason, an additional registration statement is required to be filed because at such time the actual number of Merger Shares outstanding exceeds the number of Merger Shares remaining under the registration statement, the Company shall have twenty (20) calendar days to file an additional registration statement, and the Company shall use its best efforts to cause such additional registration statement to be declared effective by the Commission as soon as possible, but in no event later than ninety (90) days after filing. 7 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF HG HG hereby represents and warrants to ActiveCare and Merger Sub that the statements contained in this Article IV are true and correct as of the Closing Date, except as expressly set forth in the disclosure schedule delivered by HG to ActiveCare on or before the date of this Agreement. Section 4.1Organization and Good Standing.HG is a corporation, duly organized, validly existing and in good standing under the laws of the jurisdiction of its formation, has all requisite corporate power and authority and all licenses, permits and authorizations necessary to own, lease and operate its properties and to carry on its business as now being conducted, and is duly qualified to transact business and is in good standing as a foreign corporation in each jurisdiction in which the conduct or nature of its activities or the ownership, leasing or holding of its properties makes such qualification necessary, except where the failure to be so qualified would not have a Material Adverse Effect.HG has delivered to ActiveCare correct and complete copies of its Organizational Documents as of the date hereof.HG is not in default under or in violation of any provision of its Organizational Documents.All of the outstanding shares of capital stock of HG have been duly authorized, validly issued, and are fully paid and nonassessable.HG is not nor has been an “investment company” as defined in, or subject to regulation under, the Investment Company Act of 1940. Section 4.2Authorization, Validity, and Effect of Agreement.HG has the requisite capacity, power, and authority to execute, deliver and perform its obligations under this Agreement and to consummate the transactions contemplated hereby.The Board of Directors and shareholders of HG have approved this Agreement, the Merger, and the transactions contemplated by this Agreement, and no other approval of HG is required in order to consummate the Agreement, the Merger, or the transactions contemplated hereby.This Agreement has been duly executed and delivered by HG, and assuming the due execution hereof by ActiveCare and Merger Sub, constitutes the valid and legally binding obligation of HG, enforceable against HG in accordance with its terms, subject to applicable bankruptcy, insolvency, moratorium or other similar laws relating to creditors’ rights and general principles of equity. 8 Section 4.3Capitalization.The entire authorized capital stock of HG consists of 75,000,000 shares of stock, of which 74,000,000 shares are designated as common stock and 1,000,000 shares are designated as preferred stock.There are 10,000,000 shares of common stock issued and outstanding and held of record by Harborview and Gemini, and no HG Shares are held in treasury.No shares of preferred stock are issued and outstanding.All of the outstanding capital stock of HG is duly authorized, validly issued, fully paid, nonassessable and free of preemptive rights.There are no outstanding securities convertible into, exchangeable for, or carrying the right to acquire, equity securities of HG, and no subscriptions, warrants, options, calls, rights (pre-emptive or other) or other contracts, arrangements, understandings or commitments obligating HG to issue or dispose of any of its equity securities or any ownership interest therein.All outstanding HG Shares have been issued in compliance with all federal and state securities and blue sky laws. Section 4.4No Conflicts; Consents. (a)Neither the execution and delivery by HG of this Agreement nor the consummation by HG of the transactions contemplated by this Agreement in accordance with its terms will: (i) conflict with or result in a breach of any provisions of the Organizational Documents of HG; (ii) to the Knowledge of HG, violate, result in a breach of any provision of, or constitute a default under, or require any approval or consent under, or result in the termination or in a right of termination or cancellation of, or accelerate the performance required by, or result in a material adverse change to, or result in the creation of any Lien upon any of the properties owned or leased by HG under any Contract to which HG is a party, or by which HG or any of its properties are bound, except for any of the foregoing matters in this clause which, individually or in the aggregate, would not have a Material Adverse Effect; or (iii) assuming compliance with the matters set forth in Section4.4(b), contravene or conflict with or constitute a violation of any provision of any Law, rule, regulation, judgment, injunction, order or decree binding upon or applicable to HG. (b)Other than filings required to be made with the Secretary of State of the State of Nevada to consummate the Merger, no consent, authorization or approval of, or filing with, any Governmental Entity is required by HG in connection with the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby. Section 4.5No Other Agreements to Sell the Shares.HG does not have any legal obligation, absolute or contingent, to any other Person to sell the HG Shares, to sell any assets of HG (other than that certain Agreement of Conveyance, Transfer and Assignment of Assets and Assumption of Obligations between HG and Jeffrey Thompson dated effective as of August 28, 2009), or to effect any merger, consolidation or other reorganization or to enter into any agreement related thereto. Section 4.6Legal Compliance.The actions of HG in the operation of HG, have been in compliance with all applicable Laws, except for violations of applicable Laws that would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. 9 Section 4.7Financial Statements.HG has filed reports under the Exchange Act on Form 10-Q for the fiscal quarters ended March 31, 2009 and June 30, 2009, and an Annual Report on Form 10-K for the fiscal year ended December 31, 2008. HG became subject to the reporting requirements of the Exchange Act on May 11, 2007. HG is currently a voluntary filer under the Exchange Act and has timely filed all reports it has filed under the Exchange Act as though it was subject to the reporting requirements of the Exchange Act. The financial statements included in or incorporated by reference into these documents (including the related notes and schedules) have been prepared in accordance with GAAP throughout the periods covered thereby, and present fairly the financial condition of HG as of the indicated dates and the results of operations of HG for the indicated periods; provided, however, that any interim statements are subject to normal year-end adjustments. Section 4.8Employees.HG is not party to any agreement which could require it to pay any additional compensation, bonuses (including, without limitation, any retention bonuses) or other amounts as a result, in whole or in part, of the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby, to any employee of HG or former employee of HG. Section 4.9Employee Benefits. With respect to each employee benefit plan maintained by HG, including, without limitation, any “employee benefit plan,” as defined in Section 3(3) of ERISA, any multiemployer plan within the meaning of ERISA Section 3(37)) and each stock purchase, stock option, severance, employment, change-in-control, fringe benefit, collective bargaining, bonus, incentive or deferred compensation plan, agreement, program, policy or other arrangement, whether or not subject to ERISA (all the foregoing being herein called an “HG Benefit Plan”), no event has occurred and, to the Knowledge of HG, there exists no condition or set of circumstances in connection with which HG could be subject to any liability that would reasonably be expected to have a Material Adverse Effect on HG under ERISA, the Code or any other applicable law. No HG Benefit Plan exists that could result in the payment to any person of any money or other property or accelerate or provide any other rights or benefits to any person as a result of the transactions contemplated by this Agreement, whether alone or in connection with any other event, and whether or not such payment would constitute a parachute payment within the meaning of Code Section 280G. Section 4.10Litigation.There is no Action pending against HG or, to HG’s Knowledge after due inquiry, threatened against HG which would have a Material Adverse Effect.HG is in compliance with each Order entered, issued or rendered by any Governmental Entity related to its business to which HG is subject, except where such failure to comply would not have a Material Adverse Effect. 10 Section 4.11Taxes.HG has accurately prepared and filed all federal, state, foreign and other tax returns required by Law to be filed by it, has paid or made provisions for the payment of all taxes shown to be due and all additional assessments, and adequate provisions have been and are reflected in the financial statements of HG for all current taxes and other charges to which HG is subject and that are not currently due and payable. None of the federal income tax returns of HG have been audited by the Internal Revenue Service. HG has no Knowledge of any additional assessments, adjustments or contingent tax liability (whether federal or state) of any nature whatsoever, whether pending or threatened against HG for any completed tax period, nor of any basis for any such assessment, adjustment or contingency. Section 4.12Powers of Attorney.HG has not granted to any Person any powers of attorney or similar authorization with respect to HG. Section 4.13No Brokers.HG has not employed any broker or finder or incurred any liability for any broker’s fees, commissions or finder’s fees in connection with the Merger or the transactions contemplated by this Agreement. ARTICLE V REPRESENTATIONS AND WARRANTIES OF ACTIVECARE As a material inducement to HG and the HG Shareholders to enter into this Agreement, ActiveCare represents and warrants to HG and the HG Shareholders as of the date hereof and the Closing Date (except as set forth on the Schedule of Exceptions attached hereto with each numbered Schedule corresponding to the section number herein), as follows: Section 5.1Organization ,Good Standing and Power.ActiveCare is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Delaware and has the requisite corporate power to own, lease and operate its properties and assets and to conduct its business as it is now being conducted. ActiveCare does not have any Subsidiaries except as set forth in ActiveCare’s registration statement on Form S-1 filed with the Commission on September 30, 2008, including the accompanying financial statements, or in ActiveCare’s Form 10-Q for the fiscal quarter ended June 30, 2009, or on Schedule 5.1 hereto. ActiveCare and of its Subsidiaries is duly qualified as a foreign corporation to do business and is in good standing in every jurisdiction in which the nature of the business conducted or property owned by it makes such qualification necessary except for any jurisdiction(s) (alone or in the aggregate) in which the failure to be so qualified will not have a Material Adverse Effect. Section 5.2Authority and Enforceability.ActiveCare has the requisite corporate power and authority to enter into and perform this Agreement and otherwise carry out its obligations thereunder. The execution, delivery and performance of this Agreement by ActiveCare and the consummation by it of the transactions contemplated hereby have been duly and validly authorized by all necessary corporate action, and no further consent or authorization of ActiveCare or its Board of Directors or stockholders is required. This Agreement has been duly executed and delivered by ActiveCare. This Agreement constitutes, or shall constitute when executed and delivered, a valid and binding obligation of ActiveCare enforceable against ActiveCare in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation, conservatorship, receivership or similar laws relating to, or affecting generally the enforcement of, creditor’s rights and remedies or by other equitable principles of general application. 11 Section 5.3CapitalizationThe authorized capital stock of ActiveCare, the number of shares of such capital stock issued and outstanding, and the number of shares of capital stock reserved for issuance upon the exercise or conversion of all outstanding warrants, stock options, and other securities issued by ActiveCare, as of the date hereof, are set forth on Schedule 5.3 hereto. Except as set forth in this Agreement and as set forth on Schedule 5.3 hereto, no shares of ActiveCare Common Stock or any other security of ActiveCare are entitled to preemptive rights, registration rights, rights of first refusal or similar rights and there are no outstanding options, warrants, scrip, rights to subscribe to, call or commitments of any character whatsoever granted by ActiveCare or existing pursuant to agreements to which ActiveCare is a party and relating to, or securities or rights convertible into, any shares of capital stock of ActiveCare. Furthermore, except as set forth in this Agreement and as set forth on Schedule 5.3 hereto, there are no contracts, commitments, understandings, or arrangements by which ActiveCare is or may become bound to issue additional shares of the capital stock of ActiveCare or options, securities or rights convertible into shares of capital stock of ActiveCare. Except as set forth in this Agreement or as set forth on Schedule 5.3 hereto, ActiveCare is not a party to or bound by any agreement or understanding granting registration or anti-dilution rights to any person with respect to any of its equity or debt securities. Except as set forth on Schedule 5.3 hereto, ActiveCare is not a party to, and it has no Knowledge of, any agreement or understanding restricting the voting or transfer of any shares of the capital stock of ActiveCare. Except as disclosed on Schedule 5.3 or 5.9 hereto, (i) there are no outstanding debt securities, or other form of material debt of ActiveCare or any of its Subsidiaries, (ii) there are no outstanding securities of ActiveCare or any of its Subsidiaries that contain any redemption or similar provisions, and there are no contracts, commitments, understandings, agreements or arrangements by which ActiveCare or any of its Subsidiaries is or may become bound to redeem a security of ActiveCare or any of its Subsidiaries, (iii) ActiveCare does not have any stock appreciation rights or “phantom stock” plans or agreements, or any similar plan or agreement and (iv) as of the date of this Agreement, except as disclosed on Schedule 5.3 hereto, to ActiveCare’s and each of its Subsidiaries’ Knowledge, no Person or group of related Persons beneficially owns or has the right to acquire by agreement with or by obligation binding upon ActiveCare, beneficial ownership of in excess of 5% of the ActiveCare Common Stock. Any Person with any right to purchase securities of ActiveCare that would be triggered as a result of the transactions contemplated hereby has waived such rights or the time for the exercise of such rights has passed. Except as set forth on Schedule 5.3 hereto, there are no options, warrants or other outstanding securities of ActiveCare (including, without limitation, any equity securities issued pursuant to any ActiveCare stock incentive plan or employee stock purchase plan, the vesting of which will be accelerated by the transactions contemplated hereby. ActiveCare has furnished or made available to the Parties true and correct copies of ActiveCare’s Certificate of Incorporation as in effect on the date hereof, and ActiveCare’s Bylaws as in effect on the date hereof. 12 Section 5.4No Conflicts. The execution, delivery and performance of this Agreement by ActiveCare, the performance by ActiveCare of its obligations under this Agreement and the consummation by ActiveCare of the transactions contemplated herein do not and will not (i) conflict with or violate any provision of ActiveCare’s Certificate of Incorporation or Bylaws or the Organizational Documents of any Subsidiary of ActiveCare, (ii) conflict with, or constitute a default (or an event which with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration or cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond, license, lease agreement, instrument or obligation to which ActiveCare or any Subsidiary of ActiveCare is a party or by which it or its properties or assets are bound, (iii) create or impose a Lien of any nature on any property of ActiveCare or any Subsidiary of ActiveCare under any agreement or any commitment to which ActiveCare or any Subsidiary of ActiveCare is a party or by which ActiveCare is bound or by which any of its respective properties or assets are bound or (iv) result in a violation of any federal, state, local or foreign Law (including federal and state securities laws and regulations) applicable to ActiveCare or any of its Subsidiaries or by which any property or asset of ActiveCare or any of its Subsidiaries are bound or affected, except, in all cases other than violations pursuant to clauses (i) and (iv) above, for such conflicts, defaults, terminations, amendments, accelerations, cancellations and violations as would not, individually or in the aggregate, have or reasonably be expected to have a Material Adverse Effect.The business of ActiveCare and its Subsidiaries is not being conducted in violation of any Laws, except for possible violations which singly or in the aggregate do not and will not have a Material Adverse Effect. Section 5.5Commission Documents, Financial Statements.The ActiveCare Common Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and ActiveCare has timely filed all reports, schedules, forms, statements and other documents required to be filed by it with the Commission pursuant to the reporting requirements of the Exchange Act, including material filed pursuant to Section 13(a) or 15(d) of the Exchange Act from January 1, 2009 through the date hereof (all of the foregoing including filings incorporated by reference therein being referred to herein as the “Commission Documents”).ActiveCare has delivered or made available to HG true and complete copies of the Commission Documents.ActiveCare has not provided to HG or the HG Shareholders any material non-public information or other information which, according to applicable law, rule or regulation, was required to have been disclosed publicly by ActiveCare but which has not been so disclosed, other than with respect to the transaction contemplated by this Agreement.At the times of their respective filings, the Commission Documents complied in all material respects with the requirements of the Exchange Act and the rules and regulations of the Commission promulgated thereunder and other federal, state and local laws, rules and regulations applicable to such documents and, as for their respective dates, none of the Commission Documents contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.The financial statements of ActiveCare included in the Commission Documents comply as to form in all material respects with applicable accounting requirements and the published rules and regulations of the Commission or other applicable rules and regulations with respect thereto.Such financial statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) applied on a consistent basis during the periods involved (except (i) as may be otherwise indicated in such financial statements or the notes thereto or (ii) in the case of unaudited interim statements, to the extent they may not include footnotes or may be condensed or summary statements), and fairly present in all material respects the financial position of ActiveCare and its Subsidiaries as of the dates thereof and the results of operations and cash flows for the periods then ended (subject, in the case of unaudited statements, to normal year-end audit adjustments). 13 Section 5.6Subsidiaries.Schedule 5.6 hereto sets forth each Subsidiary of ActiveCare, showing the jurisdiction of its incorporation or organization and showing the percentage of each Person’s ownership. There are no outstanding preemptive, conversion or other rights, options, warrants or agreements granted or issued by or binding upon any Subsidiary for the purchase or acquisition of any shares of capital stock of any Subsidiary or any other securities convertible into, exchangeable for or evidencing the rights to subscribe for any shares of such capital stock. Neither ActiveCare nor any Subsidiary is subject to any obligation (contingent or otherwise) to repurchase or otherwise acquire or retire any shares of the capital stock of any Subsidiary or any convertible securities, rights, warrants or options of the type described in the preceding sentence. Neither ActiveCare nor any Subsidiary is party to, nor has any Knowledge of, any agreement restricting the voting or transfer of any shares of the capital stock of any Subsidiary. Section 5.7No Material Adverse Change. Since September 30, 2008, neither ActiveCare nor any Subsidiary has experienced or suffered any Material Adverse Effect or any event, occurrence or development that could reasonably be expected to result in a Material Adverse Effect. Section 5.8No Undisclosed Liabilities. Neither ActiveCare nor any of its Subsidiaries has any Liabilities (whether secured or unsecured or otherwise) other than those incurred in the ordinary course of ActiveCare’s or its Subsidiaries respective businesses since September 30, 2008, and which, individually or in the aggregate, do not or would not have a Material Adverse Effect on ActiveCare or its Subsidiaries. Section 5.9No Undisclosed Events or Circumstances. No event or circumstance has occurred or exists with respect to ActiveCare or its Subsidiaries or their respective businesses, properties, prospects, operations or financial condition, which, under applicable Law requires public disclosure or announcement by ActiveCare but which has not been so publicly announced or disclosed. Section 5.10Indebtedness. Schedule 5.10 hereto sets forth as of a recent date all outstanding secured and unsecured Indebtedness of ActiveCare or any Subsidiary, or for which ActiveCare or any Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed in excess of $50,000 (other than trade accounts payable incurred in the ordinary course of business), (b) all guaranties, endorsements and other contingent obligations in respect of Indebtedness of others, whether or not the same are or should be reflected in ActiveCare’s balance sheet (or the notes thereto), except guaranties by endorsement of negotiable instruments for deposit or collection or similar transactions in the ordinary course of business; and (c) the present value of any lease payments in excess of $25,000 due under leases required to be capitalized in accordance with GAAP. Neither ActiveCare nor any Subsidiary is in default with respect to any Indebtedness. Section 5.11Title to Assets. Each of ActiveCare and its Subsidiaries has good and marketable title to all of its real and personal property set forth in its Final 424(b)(3) Prospectus filed with the Commission on January 20, 2009, free and clear of any mortgages, pledges, charges, liens, security interests or other encumbrances, except for those that, individually or in the aggregate, do not cause and are not reasonably likely to cause a Material Adverse Effect. All leases of ActiveCare and each of its Subsidiaries are valid and subsisting and in full force and effect. 14 Section 5.12Actions Pending.There is no Action, claim, arbitration, alternate dispute resolution proceeding or any other proceeding pending or, to the Knowledge of ActiveCare, threatened against ActiveCare or any Subsidiary which questions the validity of this Agreement or the transactions contemplated hereby or any action taken or to be taken pursuant hereto. Except as set forth in Schedule 5.12, there is no Action, claim, arbitration, alternate dispute resolution proceeding or any other proceeding pending or, to the Knowledge of ActiveCare, threatened, against or involving ActiveCare, any Subsidiary or any of their respective properties or assets. There are no outstanding Orders or awards of any court, arbitrator or Governmental Entity against ActiveCare or any Subsidiary or any officers or directors of ActiveCare or Subsidiary in their capacities as such. Section 5.13Compliance with Law. The business of ActiveCare and its Subsidiaries has been and is presently being conducted in accordance with all applicable Laws, except for such noncompliance that, individually or in the aggregate, would not cause a Material Adverse Effect. ActiveCare and each of its Subsidiaries have all franchises, permits, licenses, consents and other governmental or regulatory authorizations and approvals necessary for the conduct of its business as now being conducted by it unless the failure to possess such franchises, permits, licenses, consents and other governmental or regulatory authorizations and approvals, individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect. Section 5.14Taxes. ActiveCare and each of its Subsidiaries has accurately prepared and filed all federal, state, foreign and other tax returns required by Law to be filed by it, has paid or made provisions for the payment of all taxes shown to be due and all additional assessments, and adequate provisions have been and are reflected in the financial statements of ActiveCare and its Subsidiaries for all current taxes and other charges to which ActiveCare or any Subsidiary is subject and that are not currently due and payable. None of the federal income tax returns of ActiveCare or any Subsidiary have been audited by the Internal Revenue Service. ActiveCare has no Knowledge of any additional assessments, adjustments or contingent tax liability (whether federal or state) of any nature whatsoever, whether pending or threatened against ActiveCare or any Subsidiary for any completed tax period, nor of any basis for any such assessment, adjustment or contingency. Section 5.15Certain Fees.Except as set forth on Schedule 5.15 hereto, no brokers, finders or financial advisory fees or commissions will be payable by ActiveCare or any Subsidiary or any HG Shareholder with respect to the transactions contemplated by this Agreement. The HG Shareholders shall have no obligation with respect to any fees or with respect to any claims (other than such fees or commissions owed by an HG Shareholder pursuant to written agreements executed by such HG Shareholder which fees or commissions shall be the sole responsibility of such HG Shareholder) made by or on behalf of other Persons for fees of a type contemplated in this Section that may be due in connection with the transactions contemplated by this Agreement. Section 5.16Disclosure. Neither this Agreement or the Schedules hereto nor any other documents, certificates or instruments furnished to HG or the HG Shareholders by or on behalf of ActiveCare or any Subsidiary in connection with the transactions contemplated by this Agreement contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made herein or therein, in the light of the circumstances under which they were made herein or therein, not misleading. 15 Section 5.17Intellectual Property. ActiveCare and each of its Subsidiaries owns or possesses all patents, trademarks, domain names (whether or not registered) and any patentable improvements or copyrightable derivative works thereof, websites and intellectual property rights relating thereto, service marks, trade names, copyrights, licenses and authorizations as set forth in Schedule 5.17 hereto, and all rights with respect to the foregoing, that are necessary for the conduct of its business as now conducted without any conflict with the rights of others (the “Intellectual Property”).
